Citation Nr: 1422213	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  12-14 404A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating higher than 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth Wagoner, Attorney


ATTORNEY FOR THE BOARD

C. Bruce, Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

He appealed to the Board of Veterans' Appeals (Board/BVA) from September 2010 and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  The September 2010 rating decision denied a TDIU, whereas the more recent May 2012 rating decision confirmed and continued a 50 percent evaluation for PTSD.


FINDINGS OF FACT

1.  The evidence of record, for the entire appeal period, shows that on account of his PTSD the Veteran has occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and/or mood and frequent suicidal ideation.  

2.  His service-connected disabilities, namely, his PTSD, but also his bilateral tinnitus and right ear hearing loss, render him incapable of obtaining or maintaining employment that could be considered substantially gainful, not just marginal in comparison, when considering his level of education, prior work experience and training, but not his advancing age and disabilities that are not service connected. 


CONCLUSIONS OF LAW

1.  The criteria are met for a higher 70 percent rating, though no greater rating, for the PTSD for the entire appeal period. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria also are met for a TDIU. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16(a)(3), 4.18, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).

A May 2010 letter primarily was sent in response to the Veteran's derivative claim of entitlement to a TDIU, which is being granted in this decision.  So even if, for the sake of argument, that letter did not provide sufficient notice concerning this derivative TDIU claim, this at most would be inconsequential and therefore nothing more than nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  But that letter did, in fact, provide the required notice concerning this derivative TDIU claim.  Moreover, since a TDIU is akin to a claim for an increased rating (see Hurd v. West, 13 Vet. App. 449 (2000)), the letter also discussed how VA determines the disability rating and effective date, which are relevant to the other claim at issue in this appeal - that being for a higher rating for the PTSD partly forming the basis of this derivative TDIU claim.  

So not only has the Veteran received the required notice concerning his derivative TDIU claim, but he also has received the required notice concerning his underlying claim for a higher rating for his PTSD.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009), overruling Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (noting that, in a claim for an increased rating, VA need only provide "generic" notice advising the Veteran of the evidentiary and legal criteria for establishing his entitlement to greater compensation, not also advise him of alternative diagnostic codes (DCs) or daily-life evidence).

Moreover, the RO provided that VCAA notice prior to initially adjudicating these claims, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).

Regarding the additional duty to assist the Veteran with his claims, this includes assisting him in obtaining evidence necessary to substantiate his claims.  To this end, the claims file contains service treatment records (STRs) and reports of 
post-service medical treatment and of May 2012 and July 2013 VA examinations assessing and reassessing the severity of his service-connected disability, particularly his PTSD, and including in relation to his employability and claimed entitlement to a TDIU.  VA is obligated to ensure those examinations and all medical opinions provided as a result of them are adequate for deciding these claims.  Barr v. Nicholson, 21 Vet.App.303, 312 (2007).  The May 2012 and July 2013 VA examination reports reflect review of the claims file for the pertinent history and included interview and evaluation of the Veteran.  So the examinations are informed, medically competent and responsive to the issues under consideration.

The duties to notify and assist therefore have been satisfied.  There is sufficient evidence on file to decide this appeal of these claims, and the Veteran has been given ample opportunity to present evidence and argument in support of these claims.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); see also Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of these claims has been obtained and the case is ready for appellate review.  See 38 C.F.R. § 3.103 (2013).

Merits of the Claims

Increased Rating for the PTSD

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability, however, may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased-rating claim has been pending and, consequently, a "staged" rating is appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Powell v. West, 13 Vet. App. 31, 34 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt is resolved in the Veteran's favor.  38 C.F.R. § 4.3.  But pyramiding, which is the evaluation of the same disability or the same manifestation of a disability under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2013); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).


The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013), of the General Rating Formula for Mental Disorders.  He presently has a 50 percent rating, but he contends that a higher rating is warranted given the extent of his symptoms and their impact on his social and occupational functioning.

A higher rating of 70 percent requires evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

An even higher 100 percent rating requires evidence of total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation as to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

A Global Assessment of Functioning (GAF) score has been provided when assessing the severity of the Veteran's PTSD.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).  

The Veteran's GAF scores have ranged from 50 to 60, which mostly fall within the range of "moderate" symptoms and consequent social and occupational impairment, but also, if 50, suggest "severe" symptoms and resultant impairment.  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994) (QRDC DSM-IV).  In assessing the severity of his PTSD, the Board considers his entire disability picture, including his GAF scores.  The Board need not accept a GAF score as entirely probative of the particular rating that should be assigned, however.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).

That said, all service-connected mental health disabilities (with the exception of eating disorders) are rated under the General Rating Formula for Mental Disorders (General Rating Formula), which as mentioned is found in 38 C.F.R. § 4.130.  There are two important precedential decisions addressing the proper application of the General Rating Formula:  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) and Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  A thorough understanding of the General Rating Formula, and especially as discussed in Mauerhan and Vazquez-Claudio, is necessary to render an adequate statement of reasons or bases in these cases.

As these decisions explain, a common pitfall in these types of claims is to cite to various symptoms listed in the General Rating Formula that the claimant does not have to support a finding that the claimant is not entitled to a particular rating.  This often turns into a search for some, or most, of the listed symptoms to justify assigning a higher rating.  This approach, however, is contrary to the plain language of the regulation and pertinent case law.  The General Rating Formula establishes a number of disability levels marked by varying degrees of occupational and social impairment due to "such a symptoms as" those listed for each level.  38 C.F.R. § 4.130.  The Court in Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) observed that the symptoms listed in the General Rating Formula are examples, not an exhaustive list and that "any suggestion that the Board was required . . . to find the presence of all, most, or even some of the enumerated symptoms is unsupported by a reading of the plain language of the regulation."  Id.  

Because of this, the analysis commonly employed in other types of increased-rating claims will not suffice when adjudicating an increased rating for a mental health disability.  In most other types of increased rating cases, it is permissible for the Board look to the specific signs and symptoms contemplated by the rating criteria, and render a decision on the basis of the presence of absence of those signs and symptoms.  For mental health disabilities, however, the presence or absence of the specific symptoms corresponding to a particular rating is not necessarily dispositive.

Approximately a decade after the Mauerhan decision, further guidance from this area came from the United States Court of Appeals for the Federal Circuit in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013), in which the Federal Circuit acknowledged the "symptom-driven nature" of the General Rating Formula.  The Federal Circuit observed that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (emphasis added).  The Federal Circuit explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.  Although Vazquez-Claudio confirms that symptomatology will be the primary focus in these types of cases, it did not hold that the Board may treat the symptoms listed in General Rating Formula as a checklist from which the criteria are mechanically applied.  Indeed, each list of symptoms associated with the 30%, 50%, 70%, and 100% ratings in the General Rating Formula is preceded by the words "such as," confirming that the listed symptoms are simply examples.  Instead, the Federal Circuit endorsed an approach whereby the Board would identify the symptoms associated with the service-connected mental health disability, determine whether they are of the kind enumerated in the regulation, and if so, assess whether they result in the level of occupational and social impairment specified by a particular rating.  See 713 F.3d at 118 ("The 70 percent disability rating regulation contemplates initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas.").  
Thus, when making such an assessment, the Board must remain mindful of how the frequency, severity, and duration of those symptoms affect occupational and social impairment.  At the very least, the Board has to avoid denying a claim on the basis that the Veteran "does not exhibit most, or even some, of the symptoms required for the 70% rating," as such an assessment is inconsistent with the plain language of the regulation and relevant case law.

Here, in considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran meets the criteria for a higher 70 percent evaluation, though no greater, for his PTSD for the entire appeal period.

The Veteran was afforded two VA examinations during the relevant appeal period.  The May 2012 VA examination noted that he had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  It was further noted that he had difficulty adapting to stressful circumstances, including a work or work-like setting, an inability to establish and maintain effective relationships, and suicidal ideation, all symptoms commensurate with a 70 percent rating when considering their consequent effect on his social and occupational functioning.  The July 2013 VA examination indicated he only had occupational and social impairment with reduced reliability and productivity, however, his symptomatology included frequent suicidal ideation, including actual planning the method of suicide, but also angry outbursts, detachment and estrangement from others, feelings of worthlessness, and diminished ability to think or concentrate.  So when all of this is considered, he again showed symptoms commensurate with a 70 percent rating when considering their consequent effect on his social and occupational functioning.


The Veteran additionally was provided a private examination in January 2014.  At the conclusion of the evaluation the private examiner indicated the Veteran's PTSD had caused him very significant occupational and social impairments with deficiencies in most areas, such as work, family relations, thinking and mood, due to symptoms such as intrusive recollections, flashbacks, nightmares, social isolation, and nearly continuous depression with suicidal ideation that affected his ability to function independently, appropriately, and effectively.  The examiner further noted that these things caused impaired impulse control, such as unprovoked irritability and with periods of violence, a neglect of personal appearance and hygiene, and an inability to maintain effective relationships.

That private examiner's findings therefore were similar to the VA examiners' in terms of suggesting entitlement to a higher 70 percent rating for the PTSD.

An even higher rating of 100 percent is not warranted, however, because the evidence does not reflect that the Veteran has what amounts to total occupational and social impairment on account of his PTSD, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation as to time or place; and memory loss for names of close relatives, own occupation, or own name.

Also keep in mind the Board is additionally granting a TDIU in this decision, and while this award considers the effect that all of the Veteran's service-connected disabilities have on his employability - so also his bilateral tinnitus and right ear hearing loss - it is primarily his PTSD that renders him incapable of obtaining or maintaining employment that could be considered substantially gainful, not just marginal in comparison, when considering his level of education, prior work experience and training, but not his advancing age and disabilities that are not service connected.  A claim for a TDIU "presupposes that the rating for the [service-connected] condition is less than 100 [percent], and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

Also according to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the Board or RO may refer a claim to the Under Secretary for Benefits or to the Director of the Compensation and Pension (C&P) Service for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities." 38 C.F.R. § 3.321(b)(1) (2013).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

But in this instance there is no need for an extraschedular rating as the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD is inadequate - especially, again, when considering that the Board also is granting a TDIU in this same decision.  Thun v. Peake, 22 Vet App 111 (2008).

The Veterans Court (CAVC) has recognized that "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321(b)(1)  . . . and for purposes of a TDIU claim under 38 C.F.R. § 4.16."  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  The former requires marked interference with employment; whereas the latter requires evidence of unemployability.  Id.; see also Thun v. Peake, 22 Vet. App. 111 (2008) ("[E]xtraschedular consideration [under § 3.321] may be warranted for disabilities that present a loss of earning capacity that is less severe than one where the Veteran is totally unemployable.").

Here, though, the Board is concluding the Veteran is unemployable, primarily, though not entirely, because of his PTSD - therefore additionally entitled to a TDIU.  He therefore has occupational impairment, primarily because of his PTSD, already exceeding what would be required for an extra-schedular referral.


TDIU

Entitlement to a TDIU requires impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.  In making this determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities - provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).

Disabilities resulting from common etiology or single accident, or affecting both upper or both lower extremities, as examples, will be considered as one, collective, disability in determining whether a Veteran satisfies these threshold minimum rating requirements for consideration of a TDIU under § 4.16(a).  But even if he does not, he still may be entitled to a TDIU on a special extra-schedular basis, under the alternative provisions of § 4.16(b), provided it is shown he is indeed unemployable because of service-connected disability.



The Veteran's other service-connected disabilities are bilateral tinnitus, rated as 
10-percent disabling, and right ear hearing loss, rated as 0-percent disabling (i.e., noncompensable).  Since, however, in this decision the Board is increasing the rating for his PTSD from 50 to 70 percent, he now meets the scheduler criteria for consideration of a TDIU under § 4.16(a), that is, without having to resort to the special extra-schedular consideration provided by § 4.16(b).  With regards to whether his PTSD and these other service-connected disabilities are of sufficient severity to cause unemployability, the Board sees that a rather recent January 2014 letter from his private treating clinician indicated that the Veteran's limitations caused by his PTSD have affected him since 2009 and rendered him incapable of securing and following a successful gainful occupation since then.  Therefore, the Board finds that he is entitled to a TDIU.


ORDER

A higher 70 percent rating is granted for the service-connected PTSD, for the entire appeal period, subject to the statutes and regulations governing the payment of retroactive VA compensation.

A TDIU also is granted, also subject to the statutes and regulations governing the payment of retroactive VA compensation.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


